In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1044V
                                      Filed: July 3, 2018
                                        UNPUBLISHED


    RUTH TURNER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On August 2, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of an influenza vaccination she received in her left
deltoid on October 3, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On April 24, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On July 2, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $74,038.09, comprised
of $72,500.00 for pain and suffering and $1,538.09 for past out of pocket medical
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $74,038.09 (representing $72,500.00 for pain
and suffering and $1,538.09 for past out of pocket medical expenses) in the form
of a check payable to petitioner, Ruth Turner. This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
RUTH L. TURNER,                           )
                                          )
                  Petitioner,             )
                                          )                  No. 17-1044V
v.                                        )                  Chief Special Master Dorsey
                                          )                  (ECF)
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On April 23, 2018, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On April 24, 2018, Chief Special Master Dorsey

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

her Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based upon the evidence of

record, respondent proffers that petitioner should be awarded $74,038.09. The award is

comprised of the following: $72,500.00 for pain and suffering; and $1,538.09 for past out-of-

pocket medical expenses. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $74,038.09, in the form of a check payable to petitioner. 1 Petitioner

agrees.


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                    Respectfully submitted,

                                                    CHAD A. READLER
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    ALEXIS B. BABCOCK
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/Claudia B. Gangi
                                                    CLAUDIA B. GANGI
                                                    Senior Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U. S. Department of Justice
                                                    P.O. Box l46, Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Direct dial: (202) 616-4138
                                                    Email: claudia.gangi@usdoj.gov


Dated: July 2, 2018